DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-9 and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-14, claim the limitation “wherein the telescoping handle is configured to ergonomically aid a user in moving the wheeled carrier and divide the interior of the wheeled carrier.” It is unclear to the examiner if the telescoping handle is configured to divide the interior as claimed, or if the telescoping handle assembly is configured to divide the interior as supported in the disclosure in paragraph [0047]. For examination purposes, the telescoping handle assembly will be interpreted as dividing the interior of the wheeled carrier. Claims 2-4, 6-9, and 24-26 are also rejected by virtue of dependence on claim 1. 

Claim 2, lines 1-3, claims the limitation “wherein the telescoping handle is configured to divide the interior of the wheeled carrier into a first primary compartment and a secondary primary compartment. It is unclear to the examiner if the telescoping handle is configured to divide the interior as claimed, or if the telescoping handle assembly is configured to divide the interior as supported in the disclosure in paragraph [0047]. For examination purposes, the telescoping handle assembly will be interpreted as dividing the interior of the wheeled carrier. 

Claim 4, lines 2-4, claims the limitation “wherein the telescoping handle configured to divide the interior of the wheeled carrier into two primary compartments.” It is unclear to the examiner if the telescoping handle is configured to divide the interior as claimed, or if the telescoping handle assembly is configured to divide the interior as supported in the disclosure in paragraph [0047]. For examination purposes, the telescoping handle assembly will be interpreted as dividing the interior of the wheeled carrier. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-7, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anjum et al. (US 20180116361 A1).

	Regarding Claim 1, A wheeled carrier (100) comprising:
A base (901) having a bottom surface (wherein the base comprises a surface), opposing first (300) and second (600) ends and opposing first and second lateral sides first between the first and second ends. (Wherein the first and second sides can be seen in Figure 2A). (Figs. 1A-1B, 2B-2A; [0079] - [0080])
A body (200) extending upward from the base (901), said body defining an interior (Comprised of compartments 106 and 107). (Figs. 1A, 3A, 6, 9B; [0081]) 
A pair of wheels (900) connected to the base (901), wherein the pair of wheels (900) are configured to rotate about axis (A1 in Modified Figure 1A below), and wherein the axis (A1 in Modified Figure 4B below) is proximate the second end (600). (Figs. 1A-1B, 2B-2A, 9D; [0079] - [0080])
 A support (200) extending from the first and second lateral sides (wherein Anjum et al. describes the “partition wall dividing the main module between a front side compartment and a back side compartment”) of the base (901) to an apex (50 in Modified Figure 4B below), said apex of the support defining an opening (75 in Modified Figure 4B below). (Figs. 1A-1B, 2B-2A, 4B; [0065], [0079] - [0080], [0089])

    PNG
    media_image1.png
    520
    424
    media_image1.png
    Greyscale
A telescoping handle (500) projecting from a substantially centered position on bottom surface (as seen in Fig. 1B) of the base (901), said telescoping handle projecting through the opening (75 in Modified Figure 4B below) defined by the apex (50 in Modified Figure 4B below), wherein the telescoping handle (500) assembly is configured to ergonomically aid a user in moving the wheeled carrier (100) and divide the interior (wherein the telescopic handle (500) as taught by Anjum et al. delimits two compartments within the main compartment) of the wheeled carrier (100). (Figs. 1B, 5; [0080], [0082])












	Regarding Claim 2, Anjum et al. further teaches wherein the telescoping handle (500) assembly is configured to divide the interior of the wheeled carrier (100) into a first primary compartment (106) and a second primary compartment (107). (wherein the handle as taught by Anjum et al. provides a plane dividing the primary (106) and secondary (107) compartments.) (Fig. 1B; [0092])

	Regarding Claim 3, Anjum et al. further teaches wherein the first primary compartment (106) and the second primary compartment (107) are substantially the same size. (Wherein the first and second compartments (106, 107) are divided approximately evenly within the container as seen in Figure 1B). (Fig. 1B; [0089])


	Regarding Claim 4, Anjum et al. further teaches wherein the wheeled carrier (100) comprises an overall depth dimension between the first end (300) and the second end (600), (wherein the depth comprises the length between the first and second ends) wherein the telescoping handle (500) assembly is configured to divide the interior (wherein the telescopic handle (500) as taught by Anjum et al. delimits two compartments within the main compartment) of the wheeled carrier (100) into two primary compartments (106, 107) each having a depth dimension of at least one third of the overall depth dimension (wherein each compartment (106, 107) comprises approximately half of the main compartment, which represents “at least one third”). (Fig. 1B; [0082], [0089])
	
	Regarding Claim 6, Anjum et al. further teaches wherein the telescoping handle (500) is secured to the base (901) by a mounting plate, wherein the mounting plate (905) is substantially centered relative to the bottom surface of the base (901) between the first and second ends of the base (901). (Wherein the mounting plate is uniformly mounted on the base with a centered distribution). (Fig. 9B; [0097])

	Regarding Claim 7, Anjum et al. further teaches wherein the telescoping handle (500) is spaced from the axis (A1 in Modified Figure 4B above).

	Regarding Claim 10, Anjum et al. teaches wheeled carrier (100) comprising:
A base (205) having a bottom surface (wherein the base comprises a surface), opposing first (300) and second (600) ends and opposing first and second lateral sides between the first and second ends. (Wherein the first and second sides can be seen in Figure 2A). (Figs. 1A-1B, 2B-2A; [0079] - [0080])
A pair of wheels (900) connected to the base (205), wherein the pair of wheels (900) are configured to rotate about axis (A1 in Modified Figure 4 above). (Fig. 4; [0097]
A telescoping handle (900) extending from the bottom surface (wherein the base comprises a surface) of the base (205), wherein the telescoping handle (500) extends along a plane substantially perpendicular to the base (205). (Wherein the telescopic handle (500) can be seen extending telescopically substantially perpendicular from the plane of the surface of the base (205).  (Fig. 1B; [0092])
Wherein the plane is between the first end (300) of the base (205) and the axis (A1 in Modified Figure 4B above), wherein the axis (A1 in Modified Figure 4B above) is spaced from the first end (300) of the base (205) and proximate the second end (600) of the base (205), and wherein the axis (A1 in Modified Figure 4B above) is between the second end (600) of the base (205) and the plane. (Wherein the telescopic handle (500) can be seen extending telescopically substantially perpendicular from the plane of the surface of the base (205).  (Figs. 1B, 4B; [0092])

	Regarding Claim 14, Anjum et al. further teaches a support (200) extending from the first and second lateral sides of the base (205) to an apex (50 in Modified Figure 4B above), said apex (50 in Modified Figure 4B above) of the support defining an opening (75 in Modified Figure 4B above). (Figs. 2A-2B; [0081]-[0082])

	Regarding Claim 15, Anjum et al. further teaches wherein the telescoping handle (500) is configured to project through the opening (75 in Modified Figure 4B above), defined by the apex (50 in Modified Figure 4B above). (Figs. 1B, 4B; [0092])

	Regarding Claim 16, Anjum et al. teaches a wheeled carrier (100) comprising: 
A base (901) having a bottom surface, opposing first (955 in Modified Figure 9B below) and second ends (960 in Modified Figure 9B below) and opposing first (965 in Modified Figure 9B below) and second (970 in Modified Figure 9B below)  lateral sides between the first (955 in Modified Figure 9B below) and second (960 in Modified Figure 9B below) ends, and wherein the wheeled carrier (100) comprises an overall depth dimension between the first (955 in Modified Figure 9B below)  and second (960 in Modified Figure 9B below)  ends; a body (200) extending upward from the base, said body defining an interior (Comprised of compartments 106 and 107). (Figs. 1B, 2A-2B, 4B; [0089], [0096]-[0097])
A pair of wheels (900) connected to the base (901). (Figs. 1A, 1B, 4B; [0080])
 A telescoping handle (500) extending from the bottom surface of the base inboard of each of the first (965 in Modified Figure 9B below) and second (970 in Modified Figure 9B below) lateral sides, wherein the telescoping handle (500) extends along a plane substantially perpendicular to the base (901). (Wherein the handle as taught by Anjum et al. can be seen distributed substantially perpendicular to the base (901). (Fig. 1B; [0092])
 Wherein the plane is between two compartments of the interior (comprised of compartments 106 and 107), and wherein each of the one of the two compartments (comprised of compartments 106 and 107) has a depth dimension of at least one third of the overall depth dimension. (Wherein each of the compartment as taught by Anjum et al. comprise approximately half of the interior space). (Fig. 1B; [0082], [0089])

[AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    21
    36
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    23
    37
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    20
    36
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    21
    37
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image6.png
    481
    492
    media_image6.png
    Greyscale
 

    PNG
    media_image7.png
    25
    165
    media_image7.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al. (US 20180116361 A1), in view of Brouard et al. (US 20140239024 A1).

	Regarding Claim 8, Anjum et al. teaches all of the elements of the invention described in claim 1 above except; wherein the support is comprised of a yoke and at least one structural panel extending upward from the base.
	Brouard et al. further teaches wherein the support (14) is comprised of a yoke (74) and at least one structural panel (14) extending upward from the base (12). (Figs. 1-14; [0020], [0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide a support comprising a yoke and a structural panel as taught by Brouard et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to implement a support comprising a structural panel and a yoke in order to enhance the durability and preserve the structure of the wheeled carrier.

	Regarding Claim 9, Anjum et al. teaches all of the elements of the invention described in claim 1 above except; except wherein the wheeled carrier further comprises a hasp and a pair of backpack straps, wherein the hasp is connected to the support, and the pair of backpack straps are connected to the hasp.	Brouard et al. further teaches wherein the wheeled carrier further comprises a hasp (66) and a pair of backpack straps (64), wherein the hasp (66) is connected to the support ((14) through yoke (74)), and the pair of backpack straps (64) are connected to the hasp (66). (Figs. 1-14; [0020], [0027])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for a hasp for retaining straps as taught by Brouard et al. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a hasp connected to the support structure for retaining straps in order to securely mount backpack straps to the wheeled carrier for easier maneuverability for the user.

Claim 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al. (US 20180116361 A1), in view of Tsai (US 6745877 B1).

	Regarding Claim 11, Anjum et al. teaches all of the elements of the invention described in claim 10 above except; the wheeled carrier further comprising a pair of front feet connected to the base, wherein the telescoping handle is between the pair of front feet and the axis.
	Tsai further teaches the wheeled carrier comprising a pair of front feet (40) connected to the base (42), wherein the telescoping handle (20) is between the pair of front feet (40) and the axis (the axis between wheels (34)). (Figs. 5-6, 9; Col. 3, Lines 46-49; Col. 4, Lines 28-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for the telescopic handle being positioned between a pair of front feet and the wheel axis as taught by Tsai. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a wheeled carrier with front feet and a telescopic handle disposed between the feet and wheel axis in order to provide for a stable positioning of the carrier when it is parked, in addition to providing a favorable orientation of the telescopic handle for the user to generate favorable leverage when maneuvering the carrier.

	Regarding Claim 12, Anjum et al. teaches all of the elements of the invention described in claim 10 above except; wherein the pair of front feet are connected to the base, wherein the mounting plate is between the pair of front feet and the axis, and wherein the telescoping handle is secured to the base by the mounting plate.
	Tsai further teaches wherein the pair of front feet (40) are connected to the base (16), wherein the mounting plate (22) is between the pair of front feet (40) and the axis (the axis provided between wheels (34)), (as seen in Figure 6), and wherein the telescoping handle (20) is secured to the base (16) by the mounting plate (22). (Figs. 5-6, 9; Col. 3, Lines 46-49; Col. 4, Lines 28-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for the telescopic handle being secured to the base through a mounting plate as taught by Tsai. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to for a mounting plate secured to the base for mounting the telescopic handle, in order to provide a stable and rigid platform for the telescopic handle as the carrier is maneuvered by the user.

	Regarding Claim 20, Anjum et al. teaches all of the elements of the invention described in claim 16 above except; further comprising a pair of front feet connected to the base, wherein the telescoping handle is substantially centered between the pair of front feet and the pair of wheels.
	Wherein Anjum et al. teaches a telescopic handle (500) substantially centered between two pairs of wheels (922). (Figs. 2B, 4B; [0092], [0097])
	Tsai further teaches the use of two front feet (40) connected to the base (42). (Figs. 5-6, 9; Col. 4, Lines 28-42)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier with a centered telescopic handle as taught by Anjum et al., and substitute a set of wheels for the front feet as taught by Tsai. Wherein using simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the wheels of Anjum et al. for the front feet as taught by Tsai in order to provide stability to the wheeled carrier when it is parked in a stationary position. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al. (US 20180116361 A1), as applied to Claim 10 above, in view of Enmon (US 20110011761 A1).
	Regarding Claim 13, Anjum et al. teaches all of the elements of the invention described in claim 10 above except; further comprising a pair of backpack straps, wherein the backpack straps are configured to be stowed in a compartment of the wheeled carrier. 
	Wherein Anjum et al. teaches a wheeled carrier (100). (Figs. 1A-1C; [0079])
	Enmon further teaches a carrier further comprising a pair of backpack straps (31) wherein the backpack straps (31) are configured to be stowed in a compartment (30) of the carrier. (Fig. 9; [0037])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for stowable backpack straps as taught by Enmon. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for stowable backstraps in order for the user to deploy backpack straps in order to conveniently maneuver the carrier as a backpack when navigating obstacles such as stairs.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Anjum et al. (US 20180116361 A1), in view of Shannon (US 2016004022 A1).

	Regarding Claim 21, Anjum et al. teaches all of the elements of the invention described in claim 16 above except; further comprising an attachable platform shelf, wherein the attachable platform shelf comprises an attachment portion and a platform portion, wherein the attachment portion is configured to be removably attached to the telescoping handle, and wherein the platform portion is configured to extend perpendicularly from the telescoping handle.
	Shannon further teaches a wheeled carrier (1), wherein an attachable platform shelf (10) comprises an attachment portion (20) and a platform portion (11), wherein the attachment portion (20) is configured to be removably attached (wherein the desk (10) may be removed) to the telescoping handle (20), and wherein the platform portion (11) is configured to extend perpendicularly from the telescoping handle (2). (Wherein the platform portion (11) extends perpendicularly from the telescoping handle (2) in Figure 3B.) (Figs. 1-3B; [0024], [0026], [0032])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for the removable platform shelf as taught by Shannon. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the removable platform shelf as taught by Shannon, in order to provide the user with available surface space to work on for example.

	Regarding Claim 22, Anjum et al. teaches all of the elements of the invention described in claim 21 above except; wherein the telescoping handle includes a handle portion exterior to the body and two legs extending from the base to the handle portion, the two legs positioned inboard from each of first and second lateral sides.
	Shannon further teaches a wheeled carrier (1), wherein the telescoping handle (comprised of (2) and (4)) includes a handle portion (4) exterior to the body (3) and two legs (2) extending from the base to the handle portion (4), the two legs (2) positioned inboard from each of first and second lateral sides (wherein it can be seen in Figure 3B that the legs (2) are positioned within the lateral sides of the bag (3)). (Figs. 3A-3B; [0032])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for a telescopic handle comprising two legs as taught by Shannon. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a telescopic handle comprising two legs in order to provide for a stronger handle assembly that can more adequately accommodate stability for a removable platform shelf when it is attached.

	Regarding Claim 23, Anjum et al. teaches all of the elements of the invention described in claim 23 above except; wherein the attachment portion engages laterally between the two legs and vertically between the body and the handle portion.
	Shannon further teaches wherein the attachment portion (20) engages laterally (through the central section (21)) between the two legs (2) and vertically between the body and the handle portion (4) (as depicted by reference character (C) in Figure 3B). (Figs. 3A-3B; [0026], [0032])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for the attachment portion to attach between the legs body and handle as taught by Shannon. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the attachment portion to engage between the handle and the body of the wheeled carrier in order for the user to still be able to effectively maneuver and access the carrier while the removable platform is attached.

	Regarding Claim 24, Anjum et al. teaches all of the elements of the invention described in claim 1 above except; wherein the telescoping handle includes a handle portion exterior to the body and two legs extending from the base to the handle portion, the two legs positioned inboard from each of first and second lateral sides.
	Shannon further teaches a wheeled carrier (1), wherein the telescoping handle (comprised of (2) and (4)) includes a handle portion (4) exterior to the body (3) and two legs (2) extending from the base to the handle portion (4), the two legs (2) positioned inboard from each of first and second lateral sides (wherein it can be seen in Figure 3B that the legs (2) are positioned within the lateral sides of the bag (3)). (Figs. 3A-3B; [0032])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the wheeled carrier as taught by Anjum et al., and provide for a telescopic handle comprising two legs as taught by Shannon. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for a telescopic handle comprising two legs in order to provide for a stronger handle assembly that can more adequately accommodate stability for a removable platform shelf when it is attached.

Allowable Subject Matter
Claims 18-19, and 25-26 would be allowable if rewritten or amended to overcome the rejections of their parent claims set forth in this office action, in addition to the 35 U.S.C. 112(b) rejections to claim 1 from which claims 25-26 are dependent.

	Regarding Claim 18, The prior art of record does not teach a wheeled carrier, further comprising replaceable pocket sleeve panels on opposite sides of the telescoping handle.

	Regarding Claim 25, The prior art of record does not teach a wheeled carrier, further comprising replaceable pocket sleeve panels on opposite sides of the two legs between the base and the apex of the support.

Since the prior art (e.g. Anjum, Brouard, etc.) teaches carriers that lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Diamond (US 20180235339 A1), teaches a wheeled carrier with a centered telescopic handle comprising vertical arms.
Brouard (US 6126003 A), teaches a handle dividing an interior space of a bag into two compartments.
Brouard (US 20080230416 A1), teaches a handle dividing an interior space of a bag into two compartments.
Redzisz (US 20070137960 A1), teaches a dual compartment tool bag.
Godshaw et al. (US 20060042896 A1), teaches a computer protection case with a groove on a pocket sleeve for accommodating a telescopic handle.
Wang (US 5806142 A), teaches a handle assembly for a suitcase that incorporates a yoke.
Godshaw et al. (US 20060049016 A1) , teaches a computer protection case with a groove on a pocket sleeve for accommodating a telescopic handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731